Citation Nr: 0635124	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  97-06 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for polymyositis.

3.  Entitlement to an increased evaluation for torn 
cartilage, right knee, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO), which denied the benefits sought on appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not 
demonstrate that the veteran's current polymyositis was 
incurred in or aggravated during active duty from December 
1967 to September 1969.

2.  The competent medical evidence, overall, does not 
demonstrate that the veteran's torn cartilage, right knee, 
results in severe recurrent subluxation or instability.  


CONCLUSIONS OF LAW

1.  Service connection for polymyositis is denied.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for torn cartilage, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

With respect to the veteran's service connection claim, 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records are negative for 
polymyositis.  The report of his separation report of medical 
history demonstrates that he denied all relevant complaints.  
The physician's summary and elaboration section was negative.  
The report of the veteran's separation medical examination 
demonstrates that he was normal on all pertinent clinical 
evaluations.  The Board finds that the service medical 
records provide competent medical evidence against his claim.  
Because the claimed condition was not seen during service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage, 10 Vet. App. at 494-97.  

An April 1998 private treatment report provides a pertinent 
assessment of polymyositis.  Subsequent treatment records and 
a medical report from the same physician show diagnoses and 
treatment of polymyositis.  VA treatment records show 
treatment for polymyositis.  An October 2003 VA orthopedic 
examination provided a pertinent diagnosis of polymyositis 
right knee.  None of these medical records relate the 
veteran's polymyositis to his service.  

The Board finds that the post-service medical records provide 
evidence against this claim, indicating a disorder that began 
many years after service with no indication of a connection 
to service.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran's own contentions do not support his claim.  The 
veteran himself is not competent to diagnose the etiology of 
his own disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
he incurred his current polymyositis during, or as a result 
of, active duty.  

Based on the above, the medical evidence demonstrates that 
the veteran is not entitled to service connection for 
polymyositis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Turning to the veteran's increased evaluation claim, 
disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's torn cartilage is evaluated on the basis of 
recurrent subluxation or instability.  The rating schedule 
provides that moderate recurrent subluxation or instability 
of the knee is rated 20 percent, and severe recurrent 
subluxation or instability of the knee is rated 30 percent.  
Diagnostic Code 5257.  As a related matter, the Board 
observes that the veteran has been granted secondary service 
connection for osteoarthritis of the right knee.  The range 
of motion of his right knee is evaluated in connection with 
this disability, under Diagnostic Code 5010.  

VA treatment records show treatment for various complaints of 
the right knee, including pain, during the appeal period.  

The report of an October 1996 VA orthopedic examination 
provides that the veteran complained of pain and weakness of 
the right knee.  No deformity or impairment was noted.  The 
diagnosis was right knee pain secondary to destruction of the 
medial meniscus, strain of anterior cruciate ligament, and 
medial collateral ligament; old fracture of right lateral 
femoral condyle.  

The report of an April 2000 VA orthopedic examination 
provides that the veteran's right knee was stable, providing 
evidence against this claim.  The veteran reported that 
stooping, prolonged standing and sitting were painful.  The 
veteran's gait was normal and there was no swelling.  The 
diagnosis was arthralgia of the right knee with x-ray finding 
of possible effusion, destruction of the medial portion of 
the right medial meniscus, strain pattern of the right 
anterior cruciate ligament, and old compaction fracture in 
the lateral femoral condyle.  

The report of an October 2003 VA orthopedic examination 
reflects that the veteran complained of various right knee 
symptoms, including instability and giving way.  He reported 
a severe flare-up 2-3 days a week, lasting 24 hours.  During 
these, he was unable to do home or yard work.  On physical 
examination, the veteran had pain, fatigue, weakness and lack 
of endurance with repetitive use, during the flare-up and 
throughout the entire range of motion.  There was 
instability, weakness, tenderness and guarding.  The 
veteran's gait was grossly unremarkable.  The veteran had 
calluses and unusual shoe wear pattern on the heel.  The 
diagnosis was status-post injury, right knee; muscle sprain, 
degenerative arthritis, rheumatoid arthritis and polymyositis 
right knee with moderate to severe loss of range of motion 
and moderate to severe loss of functional capacity of the 
right knee.  

The VA examination and treatment records are evidence against 
the veteran's claim.  Overall, they simply fail to show that 
the veteran's torn cartilage of the right knee results in 
severe recurrent subluxation or instability.  The 
difficulties the veteran cited (unable to do home or yard 
work) during the examination does not indicate a severe 
recurrent subluxation or instability.  The outpatient 
treatment records are found to support this finding.

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected torn cartilage are 
contemplated in the current 20 percent rating assigned to the 
condition.  There is no indication that pain, due to the 
veteran's torn right cartilage, has caused functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  
Further, the Board again observes that the veteran is also 
separately service-connected for right knee osteoarthritis, 
the evaluation of which is based on limitation of motion.  

The veteran's own contentions do not support his claim.  He 
is not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his service-
connected torn cartilage of the right knee warrants an 
increased evaluation.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased evaluation for 
torn cartilage of the right knee.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2005 and March 
2006; rating decisions dated in October 1996, April 1998 and 
May 1998; statements of the case dated in August 1998 and 
January 1997; and supplemental statements of the case dated 
in November 1999, July 2000, January 2002, December 2003, 
October 2004 and February 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  The March 2006 correspondence to the veteran 
provided Dingess notice.  Simply stated, based on the notice 
already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant these claims.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post 
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  The veteran has not asserted that his service-
connected torn cartilage of the right knee has increased in 
severity since his most recent VA examination.  Thus, another 
VA examination is not warranted.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.      

ORDER

Service connection for polymyositis is denied.

An evaluation in excess of 20 percent for torn cartilage, 
right knee, is denied. 


REMAND

The veteran's claim for service connection for PTSD requires 
additional development.  He has received diagnoses of PTSD.  
In correspondence and during a July 2006 hearing before the 
undersigned Veterans Law Judge, the veteran identified 
several in-service stressors, including exposure to incoming 
rocket attacks while in Vietnam.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

In this case, as a truck driver in service, the Board must 
find that the veteran was not in an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  
Simply stated, being in a combat zone does not indicate 
fighting in combat.

If there is no combat experience, as the Board finds in this 
case, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The veteran 's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).   

Evidence received from the United States Armed Services 
Center for Research of Unit Records (now renamed the United 
States Joint Services Records Research Center (JSRRC)) 
includes a 1969 Annual Historical Supplement (Supplement) 
from the 25th Supply and Transport Battalion.  The Supplement 
indicates that enemy rockets attacked the base camp and a 
forward support element.  

The Board finds this evidence sufficient to corroborate the 
veteran's claimed in-service exposure to rocket attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (the law does 
not require evidence of personal exposure to or participation 
in non-combat-related rocket attacks, which were corroborated 
by official records).  The Board finds that the Annual 
Historical Supplement (and any other record in the claims 
file) does not verify the remainder of the veteran's claimed 
stressors.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any psychiatric condition that may be 
present.  The claims file must be made 
available to the examiner.  

If PTSD is found, following a review of 
the relevant medical evidence in the 
claims file, the medical history, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran's PTSD (if 
any) is causally related solely to 
exposure to incoming rocket attacks he 
experienced while on active duty in 
Vietnam.  The examiner is requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Then, readjudicate the veteran's 
claim for service connection for PTSD.  
If any part of this decision is adverse 
to the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


